FILED
                             NOT FOR PUBLICATION                            DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD ANDERSON,                                No. 08-16874

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01117-RCJ-RJJ

  v.
                                                 MEMORANDUM *
LENARD VARE, et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Robert C. Jones, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Richard Anderson, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in favor of Defendants in his 42 U.S.C. § 1983 action

alleging violations of the First, Eighth and Fourteenth Amendments, as well as the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §

2000cc et seq., and other claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a district court’s grant of summary judgment. Morrison v.

Hall, 261 F.3d 896, 900 (9th Cir. 2001). We affirm in part, vacate in part, and

remand.

      The district court properly resolved Anderson’s constitutional claims on

grounds of qualified immunity, but failed to address either of the statutory claims

on which Anderson’s § 1983 action is predicated. Because RLUIPA “accord[s]

religious exercise heightened protection from government-imposed burdens” than

is otherwise generally protected under the First Amendment, the court erred in

granting summary judgment. Cutter v. Wilkinson, 544 U.S. 709, 714 (2005); see

also Alvarez v. Hill, 518 F.3d 1152, 1154–57 (9th Cir. 2008). Under RLUIPA,

prison officials can “no longer . . . justify restrictions on religious exercise by

simply citing to the need to maintain order and security in a prison.” Greene v.

Solano County Jail, 513 F.3d 982, 989–90 (9th Cir. 2008). The district court’s

failure to consider Anderson’s RLUIPA claims necessarily renders its qualified

immunity analysis incomplete. We therefore vacate the court’s summary judgment

as to Anderson’s religious exercise claims. See Alvarez, 518 F.3d at 1159.




                                            2
      We affirm the district court’s summary judgment of Anderson’s Eighth

Amendment claim premised on the search of his cell without a camera and the

consequent desecration or destruction of his religious artifacts. See Vigliotto v.

Terry, 873 F.2d 1201, 1201–03 (9th Cir. 1989). We also affirm summary

judgment on all claims asserted against Defendants Skolnick, Cox, and Gibbons

because there is no evidence that they personally participated in, directed, or failed

to act to prevent the alleged deprivations of Anderson’s constitutional rights. See

Mabe v. San Bernardino County, Dep’t of Pub. Soc. Services, 237 F.3d 1101, 1109

(9th Cir. 2001); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

      Finally, even if the district court entered summary judgment on Anderson’s

retaliation claim on the wrong basis, the evidence in the record does not support

the claim. See Hines v. Gomez, 108 F.3d 265, 267–68 (9th Cir. 1997); Pratt v.

Rowland, 65 F.3d 802, 806 (9th Cir. 1995); Barnett v. Centoni, 31 F.3d 813,

815–16 (9th Cir. 1994) (per curiam). Thus, we affirm summary judgment on that

claim. See Biltmore Associates, LLC v. Twin City Fire Ins. Co., 572 F.3d 663, 668

(9th Cir. 2009) (noting we may affirm on any ground supported by the record).

      The parties shall bear their own costs on appeal.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                           3